Name: Council Regulation (EEC) No 1740/91 of 13 June 1991 amending Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 163 /39 COUNCIL REGULATION (EEC) No 1740/91 of 13 June 1991 amending Regulation (EEC) No 2358 / 71 on the common organization of the market in seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, in keeping with the guidelines laid down on the occasion ofGerman unification , the Annex to Regulation (EEC) No 2358 /71 (4 ), as last amended by Regulation (EEC) No 1239 / 89 (5 ), should be amended so as to include the species 'Festulolium', which is of major importance for fodder production in the territory of the former German Democratic Republic , HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2358 / 71 is hereby replaced by the text which appears in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council' The President A. BODRY ( ») OJ No C 104 , 19 . 4 . 1991 , p . 112. ( 2 ) OJ No C 158 , 17. 6 . 1991 . ( 3 ) OJNoC159 , 17. 6 . 1991 . (&lt;) OJ No L 246 , 5 . 11 . 1971 , p . 1 . ( 5 ) OJ No L 128 , 11 . 5 . 1989 , p . 35 . No L 163 /40 Official Journal of the European Communities 26 . 6 . 91 ANNEX 'ANNEX CN code Description 1 . CERES 1001 90 10 Triticum spelta L. 1006 10 10 Oryza sativa L.  japonica type varieties  indica type varieties 2. OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) ex 1204 00 10 Linum usitatissimum L. (linseed) ex 1207 99 10 Cannabis sativa L. (monoice) 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. ex 1209 29 40 Agrostis gigantea Roth. ex 1209 29 40 Agrostis stolonifera L. ex 1209 29 40 Agrostis tenui Sibth . ex 1209 29 70 Arrhenatherum elatius (L. ) Beauv. ex. J. et C. Presl . 1209 29 30 Dactylis glomerata L. ex 1209 23 90 Festuca arudinacea Schreb. 1209 23 30 Festuca ovina L. ex 1209 23 10 Festuca pratensis Huds. ex 1209 23 10 Festuca rubra L. ex 1209 29 90 Festulolium 1209 25 10 Lolium multiflorum Lam. 1209 25 90 Lolium perenne L.  of high persistence, late or medium late  new varieties and other  of low persistence , medium late, medium early or early 1209 29 60 Lolium x hybridum Hausskn. ex 1209 26 00 Phleum bertolinii (DC) ex 1209 26 00 Phleum pratense L. ex 1209 29 70 Poa nemoralis L. 1209 24 00 Poa pratensis L. ex 1209 29 20 Poa palustris and Poa trivialis L. 4. LEGUMINOSAE ^ 0713 10 19 Pisum sativum L. (partim) (field peas) ex 0713 50 10 Vicia faba L. (partim) (field beans) 1209 29 90 Hedysarum coronarium L. 1209 29 50 Medicago lupulina L. ex 1209 21 00 Medicago sativa L. ( £cotypes) ex 1209 21 00 Medicago sativa L. (varieties) ex 1209 29 90 Onobrychis viciifolia Scop. ex 1209 22 90 Trifolium alexandrinum L. ex 1209 22 90 Trifolium hybridum L. ex 1209 22 90 Trifolium incarnatum L. 1209 22 10 Trifolium pratense L. ex 1209 22 30 Trifolium repens L. ex 1209 22 30 Trifolium repens L. var. giganteum ex 1209 22 90 Trifolium resupinatum L, 1209 29 11 Vicia sativa L. ex 1209 2919 Vicia villosa Roth.'